


EXHIBIT 10.4


THE PANTRY, INC.


AMENDED AND RESTATED AWARD AGREEMENT
(Awarding Performance-Based Restricted Stock to
New Employees Hired After Annual Grants)


THIS AMENDED AND RESTATED AWARD AGREEMENT (this “Agreement”) is dated as of the
[Grant Date] (the “Grant Date”) by and between The Pantry, Inc., a Delaware
corporation (the “Company”), and [Employee] (“Participant”) pursuant to The
Pantry, Inc. 2007 Omnibus Plan (the “Plan”). All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan.


RECITALS:


A.           Participant is an employee of the Company and the Company considers
it desirable to give Participant an added incentive to advance the interests of
the Company and its shareholders.


B.           The Company now desires to grant Participant shares of common stock
of the Company, par value $.01 per share (the “Shares”) in the form of
Restricted Stock, pursuant to the terms and conditions of this Agreement and the
Plan.


C.           Participant was hired by the Company after the annual award of
performance-based restricted typically done in the first quarter of the fiscal
year but the Company has determined that an award of Shares in the Form of
Restricted Stock outside the annual award period is appropriate.


AGREEMENT:


NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:


1.           Grant of Restricted Stock.  The Company has granted Participant,
and Participant hereby accepts, [Number] Shares of Restricted Stock, having a
Fair Market Value per Share of [FMV] on the Grant Date.  The Restricted Stock is
subject to the terms and conditions stated in this Agreement and in the Plan.


2.           Period of Restriction.  Subject to Participant’s continuing to
provide services to the Company, the restrictions set forth in this Agreement
with respect to the Restricted Stock shall lapse with respect to [insert
percentages of Shares of Restricted Stock to vest over three years with the
first installment being no more than 33% and the second and third year’s
installment each being no less than 33% and no more than 50%] ___ %,___ % and
___ % of the Shares of Restricted Stock (each percentage, an “Installment”) on
the later of (i) each of [insert anniversary dates for most recent annual awards
of performance-based restricted stock] and (ii) the date that the Compensation
and Organization Committee of the Board of Directors of the Company (the
“Committee”) determines in its discretion, including without limitation through
the inclusion or exclusion of any events listed in Section 12.2 of the Plan,
that the Company has met the performance goal or goals (the “Performance Goals”)
for such Installment as established by the Committee (the “Vest Date”).  If the
Performance Goals for an Installment are not met, the Installment shall be
forfeited.  The performance criteria for the first Installment, including the
period over which performance will be measured (the “Performance Period”) and
the related Performance Measures (as such term is defined in Section 12 of the
Plan) and Performance Goals, are set forth on Exhibit A.  Separate performance
criteria for the second and third Installments will be established annually by
the Committee within sixty (60) days of the beginning of the applicable
Performance Period for each Installment.


Participant acknowledges that prior to the lapse of the applicable restrictions,
the Restricted Stock may not be sold, transferred, pledged, assigned,
encumbered, alienated, hypothecated or otherwise disposed of (whether
voluntarily or involuntarily or by operation of law by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy)).  Upon the Vest Date applicable to an Installment, the restrictions
set forth in this Agreement with respect to such Installment shall lapse, except
as may be provided in accordance with Section 9 hereof.


3.           Ownership.  Participant agrees that Participant’s ownership of the
Restricted Stock will be evidenced solely by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
stock transfer agent in Participant’s name.  Upon the Vest Date applicable to an
Installment, the Company shall transfer the vested shares to Participant.


               4.
Termination.



(a)           Death or Disability.  If Participant’s termination of employment
or other relationship with the Company is as a result of Participant’s death or
Disability (as such term is defined in Participant’s employment agreement or, if
Participant has no employment agreement, within the meaning of Section 22(e)(3)
of the Code), then any restrictions which would otherwise remain on any of the
three Installments of Restricted Stock shall immediately lapse.


(b)           Retirement.  If Participant’s termination of employment or other
relationship with the Company is as a result of Participant’s Retirement (for
purposes of this Agreement, defined as Participant’s termination after attaining
age fifty-five (55) with at least ten (10) completed years of service), then any
restrictions which would otherwise remain on the Installment for the Performance
Period in which Retirement occurs shall lapse on the Vest Date for such
Installment to the extent the Performance Goals for such period are met.


(c)           Other Terminations.  If Participant’s Termination is by the
Company or an Affiliate or by Participant for any reason other than death,
Disability or Retirement, then all Restricted Stock for which the applicable
restrictions had not lapsed prior to the date of such Termination shall be
immediately forfeited.


5.           Taxes and Withholdings.  Upon the Vest Date for any Installment or
such earlier dates as Participant elects pursuant to Section 83(b) of the Code,
or as of which the value of any Shares of Restricted Stock first becomes
includible in Participant’s gross income for income tax purposes, Participant
shall notify the Company if Participant wishes to pay the Company in cash, check
or with shares of Company common stock already owned for the satisfaction of any
taxes of any kind required by law to be withheld with respect to such Shares;
provided, however, that pursuant to any procedures, and subject to any
limitations as the Committee may prescribe and subject to applicable law, if
Participant does not notify the Company in writing at least fourteen (14) days
prior to the Vest Date for any Installment, then Participant will satisfy such
withholding obligations by withholding Shares otherwise deliverable to
Participant pursuant to the Restricted Stock (provided, however, that the amount
of any Shares so withheld shall not exceed the amount necessary to satisfy
required Federal, state, local and non-United States withholding obligations
using the minimum statutory withholding rates for Federal, state, local and/or
non-U.S. tax purposes, including payroll taxes, that are applicable to
supplemental taxable income). Any such election made by Participant must be
irrevocable, made in writing, signed by Participant, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.  In the event that Participant elects immediate Federal income
taxation with respect to all or any portion of this award of Restricted Stock
pursuant to Section 83(b) of the Code, Participant agrees to deliver a copy of
such election to the Company within ten (10) days after filing such election
with the Internal Revenue Service.


6.           Rights as a Shareholder.  Participant shall have all rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Restricted Stock, for record dates occurring on or after the
Grant Date and prior to the date any such Shares of Restricted Stock are
forfeited in accordance with this Agreement, except that any dividends or
distributions paid in Shares or other securities (including, without limitation,
any change in the shares of Restricted Stock pursuant to Section 4.4 of the
Plan) with respect to the Restricted Stock shall, until such time as the
applicable restrictions have lapsed, be deposited with the Company or any holder
appointed pursuant to Section 3 hereof, together with a stock power endorsed in
blank or other appropriate instrument of transfer, or credited to Participant’s
book-entry account established under Section 3 hereof, as applicable, and shall
be subject to the same restrictions (including, without limitation, the need to
satisfy the applicable Performance Goals) as such Restricted Stock and otherwise
considered to be such Restricted Stock for all purposes hereunder.


7.           No Right to Continued Employment.  Neither the Restricted Stock nor
any terms contained in this Agreement shall confer upon Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in anyway the right of the Company,
which right is hereby expressly reserved, to terminate Participant’s employment
or service at any time for any reason.  Participant acknowledges and agrees that
any right to have restrictions on the Restricted Stock lapse is earned only by
continuing in the service of the Company or an Affiliate at the will of the
Company or such Affiliate, and satisfaction of the other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Restricted Stock or acquiring Shares hereunder.


8.           The Plan.  This Agreement is subject to all the terms, provisions
and conditions of the Plan, which are incorporated herein by reference, and to
such requirements as may from time to time be adopted by the Committee.  In the
event of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. A copy of the Plan is available to Participant at the
Company’s principal executive offices upon request and without charge.


9.           Compliance with Laws and Regulations.


(a)           The Restricted Stock and the obligation of the Company to sell and
deliver Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable.  Moreover, the Company shall not
deliver any certificates for Shares to Participant or any other person pursuant
to this Agreement if doing so would be contrary to applicable law.  If at any
time the Company determines, in its discretion, that the listing, registration
or qualification of Shares upon any national securities exchange or under any
state or Federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable, the Company shall not be required to deliver
any certificates for Shares to Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.


(b)           The Shares received upon the expiration of the applicable portion
of the Period of Restriction shall have been registered under the Securities Act
of 1933, as amended (“Securities Act”). If Participant is an “affiliate” of the
Company, as that term is defined in Rule 144 under the Securities Act (“Rule
144”), Participant may not sell the Shares received except in compliance with
Rule 144. Certificates representing Shares issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Shares as the Company deems appropriate to comply with Federal
and state securities laws.


(c)            If, at any time, the Shares are not registered under the
Securities Act, and/or there is no current prospectus in effect under the
Securities Act with respect to the Shares, Participant may be required to
execute, prior to the delivery of any Shares to Participant by the Company
pursuant to this Agreement, an agreement (in such form as the Company may
specify) in which Participant represents and warrants that Participant is
purchasing or acquiring the shares acquired under this Agreement for
Participant’s own account, for investment only and not with a view to the sale
or distribution thereof, and represents and agrees that any subsequent offer for
sale or distribution of any kind of such Shares shall be made only pursuant to
either (i) a registration statement on an appropriate form under the Securities
Act, which registration statement has become effective and is current with
regard to the Shares being offered or sold, or (ii) a specific exemption from
the registration requirements of the Securities Act, but in claiming such
exemption Participant shall, prior to any offer for sale of such Shares, obtain
a prior favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto.


10.           Notices.  All notices by Participant or Participant’s assignees
shall be addressed to The Pantry, Inc., 305 Gregson Drive, Cary, North Carolina
27511, Attention: Human Resources, or such other address as the Company may from
time to time specify.  All notices to Participant shall be addressed to
Participant at Participant’s address in the Company’s records.


11.           Other Plans.  Participant acknowledges that any income derived
from the Restricted Stock shall not affect Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.
 
 
12.           Governing Law.  This Agreement shall be construed under and
governed by the laws of the State of Delaware without regard to the conflict of
law provisions thereof.


13.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and both of which together shall be
deemed one Agreement.



 
 

--------------------------------------------------------------------------------

 

 
 
 
 
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first above written.


THE COMPANY:


THE PANTRY, INC.






By:                                                      
     Terrance M. Marks
     President and Chief Executive Officer




PARTICIPANT:








[Employee]



 
 

--------------------------------------------------------------------------------

 

Exhibit A


Performance Criteria




For the first Installment:


Performance Period
Performance Measure(s)
Performance Goal(s)
[Fiscal Year 2010]
[Measure]*
[Goal]
[Measure]*
[Goal]





Performance criteria for the second and third Installments will be determined by
the Committee at the outset of each applicable Performance Period.
























































____________________


* As such term is used by the Company for __________ purposes.

